IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 



NO. 3-93-255-CV



RICHARD GALLOWAY, INDEPENDENT EXECUTOR OF THE ESTATE OF 
GEORGE R. GALLOWAY, DECEASED,

	APPELLANT

vs.



DANNY ENGLISH,

	APPELLEE


 


FROM THE COUNTY COURT AT LAW OF COMAL COUNTY

NO. 92CV-134, HONORABLE FRED CLARK, JUDGE PRESIDING

 


PER CURIAM
	Appellant has filed a motion to dismiss this appeal.  The motion is granted.  Tex.
R. App. P. 59(a).
	The appeal is dismissed.

Before Chief Justice Carroll, Justices Aboussie and B. A. Smith
Dismissed on Appellant's Motion
Filed:  January 5, 1994
Do Not Publish